Judgment, Supreme Court, New York County (Stuart Cohen, J.), entered October 24, 1995, granting defendant interest, attorneys’ fees and costs in the amount of $220,802.64, unanimously affirmed, without costs.
The note clearly and unambiguously obliged plaintiffs to pay the legal fees and costs incurred in its enforcement and collection. The award, including the disallowance of additional fees, was based upon the trial court’s review of the evidence and was a sound exercise of discretion (see, Hovanec Bldrs. & Developers Corp. v Hines, 173 AD2d 951).
We have considered the parties’ remaining arguments for affirmative relief and find them to be without merit. Concur— Williams, J. P., Tom, Mazzarelli and Andrias, JJ.